FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Pursuant to Rule 13a-16 or 15d-16 of The Securities and Exchange Act of 1934 HANSON PLC (Translation of registrant's name into English) 1 Grosvenor Place, London, SW1X 7JH, England (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40F.] Form 20-Fx Form 40-F [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.] Yes Nox SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. HANSON PLC By: /s/ Graham Dransfield Graham Dransfield Legal Director Date: January 23, 2003 Explanatory Note Hanson PLC has restated its consolidated financial results as reported under the generally accepted accounting principles in the United States ("US GAAP") for the 6 month periods ended June 30, 2001 and 2002 and its consolidated shareholders' equity as at June 30, 2001 and 2002. Hanson has also restated its results and shareholders' equity as presented in the Form 20-F/A for the year ended December 31, 2001 and prior periods presented therein. These restatements relate to an underprovision for deferred taxation, under US GAAP, of £197.6m, identified in the 2001 fiscal year and previously reflected as a movement in shareholders' equity in respect of taxation in 2001. Hanson has restated its results as reported under US GAAP for June 30, 2002 and prior periods and its shareholders' equity as reported under US GAAP at June 30, 2002 and prior period ends in order to reflect the relevant amounts of this underprovision in the periods to which they relate together with consequential amendments to goodwill and goodwill amortisation. The results and shareholders' funds under UK GAAP are not affected by these changes. HANSON PLC CONDENSED CONSOLIDATED PROFIT AND LOSS ACCOUNTS (UNAUDITED) (Pounds Sterling - Millions, except per ordinary share amounts) Six months ended June 30, 2002 Sixmonths Year Before Exceptional Exceptional Ended June 30, Ended December31, Notes Items Items Total Restated(1) Turnover Turnover - including joint ventures and associates - 2,041.8 4,179.4 Less joint ventures and associates ) - ) (190.9 ) (355.7 ) - 1,850.9 3,823.7 Continuing operations - 1,737.8 3,627.4 Acquisitions - - - Discontinued - 113.1 196.3 Group turnover 2 - 1,850.9 3,823.7 Costs and overheads less other income (2) (1,694.5 ) (3,592.3 ) Group operating profit ) 156.4 231.4 Share of joint ventures and associates - 21.1 40.8 Operating profit including joint ventures and associates ) 177.5 272.2 Continuing operations ) 179.5 274.6 Acquisitions - - - Discontinued ) - ) (2.0 ) (2.4 ) Operating profit including joint ventures and associates 2 ) 177.5 272.2 Exceptional items (Loss) profit on disposal and termination of operations - ) ) 126.9 116.2 Loss on disposal of fixed assets - - - (7.9 ) (0.5 ) - ) ) 119.0 115.7 Net interest (payable) and similar charges ) - ) (60.9 ) (112.5 ) Profit on ordinary activities before taxation ) 235.6 275.4 Taxation charge for period ) - ) (40.9 ) (105.9 ) exceptional items - 4.6 109.3 ) ) (36.3 ) 3.4 Profit on ordinary activities after taxation (3) ) 199.3 278.8 Dividends 6 ) - ) (32.7 ) (102.9 ) Transfer to reserves ) 166.6 175.9 Earnings per ordinary share: -basic p 27.1 p 37.9 p -basic before exceptional/goodwill p 16.0 p 41.4 p -diluted p 27.0 p 37.8 p -diluted before exceptional/goodwill p 15.9 p 41.3 p 1. The June 2001 amounts have been restated for FRS19, the new accounting standard on deferred taxation, which was adopted with effect from January 1, 2001. 2. Included within costs and overheads less other income are operating exceptional items of £(12.6) - June 2001 and £(191.3) - December 2001. 3. A summary of the significant adjustments to profit on ordinary activities after taxation and earnings per share which would be required if US GAAP had been applied instead of UK GAAP is given in Note 10 of Notes to Condensed Consolidated Financial Statements. See accompanying Notes to Condensed Consolidated Financial Statements Page 1 of 17 HANSON PLC CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Pounds Sterling - Millions) June 30, December31, Notes Fixed assets Intangible assets 1,102.1 Tangible assets 2,863.4 Investments 268.5 4,234.0 Current assets Stocks 7 379.3 Debtors 981.9 Investments 373.6 Cash at bank 778.4 2,513.2 Prepayments and accrued income Amounts due from insurers for Koppers liabilities (see below) 5 205.8 2,719.0 Creditors - due within one year Debenture loans 581.2 Bank loans and overdrafts 401.2 Trade creditors 329.5 Other creditors 382.5 Dividends 70.3 1,764.7 Net current assets 954.3 Total assets less current liabilities 5,188.3 Creditors - due after one year Debenture and other loans 1,569.2 Bank loans 30.1 1,599.3 Provisions for liabilities and charges Koppers liabilities transferred to insurers (see above) 5 205.8 Provisions for other liabilities 662.4 868.2 Capital and reserves Authorised 925 million ordinary shares of £2 Issued and outstanding 736.9 (735.9) million ordinary shares of £2 1,471.8 Share premium 1,492.6 Other reserves 216.3 Profit and loss account ) (459.9 ) Equity shareholders' funds (1) 2,720.8 5,188.3 1. A summary of the significant adjustments to shareholders' funds which would be required if US GAAP had been applied instead of UK GAAP is given in Note 10 of Notes to Condensed Consolidated Financial Statements. See accompanying Notes to Condensed Consolidated Financial Statements. Page 2 of 17 HANSON PLC STATEMENT OF TOTAL RECOGNISED GAINS AND LOSSES (UNAUDITED) (Pounds Sterling - Millions) Sixmonths ended June30, Sixmonths ended June30, Profit on ordinary activities after taxation 199.3 Currency translation differences on foreign net equity ) 37.4 Total recognised gains and losses recognised since last annual report 236.7 1. The profit on ordinary activities after taxation in respect of the six months ended June 30, 2001 has been restated for FRS19, the new financial reporting standard on deferred taxation which was adopted with effect from January 1, 2001. A statement of comprehensive income under US GAAP is given in Note 10 of Notes to Condensed Consolidated Financial Statements. See accompanying Notes to Condensed Consolidated Financial Statements. Page 3 of 17 HANSON PLC CONDENSED CONSOLIDATED CASH FLOW STATEMENTS (UNAUDITED) (Pounds Sterling - Millions) Sixmonths ended June30, Sixmonths ended June30, Group operating profit 156.4 Depreciation, depletion and profit on disposal of fixed assets 116.7 Amortisation of goodwill 29.4 Provision utilisation ) (13.2 ) Increase in working capital ) (100.3 ) Net cash inflow from operating activities 189.0 Dividend received from joint ventures and associates 7.3 Returns on investments and servicing of finance ) (64.7 ) Taxation ) (19.0 ) Capital expenditure and financial investment ) (50.7 ) Acquisitions and disposals ) 177.9 Dividends paid ) (68.7 ) Management of liquid resources ) 60.4 Net cash (outflow) inflow before financing ) 231.5 Financing Issue of ordinary share capital 1.0 Increase in gross debt 114.6 Net cash inflow from financing 115.6 Net cash inflow after financing 347.1 1. A summary of the significant adjustments to cashflows which would be required if US GAAP had been applied instead of UK GAAP is given in Note 10 of Notes to Condensed Consolidated Financial Statements. See accompanying Notes to Condensed Consolidated Financial Statements. Page 4 of 17 HANSON PLC RECONCILIATION OF MOVEMENTS IN SHAREHOLDERS' FUNDS (UNAUDITED) (Pounds Sterling - Millions) Share Capital Authorised Ordinary Shares of £2 Issued Ordinary Shares of £2 Share Premium Other Reserves Retained Earnings Total Shareholders' Funds Balance at January 1, 2002 1,850.0 1,471.8 1,492.6 216.3 (459.9 ) 2,720.8 Share options exercised - 2.0 0.3 - - 2.3 Profit available for appropriation - 91.6 91.6 Dividends on ordinary shares - (33.5 ) (33.5 ) Exchange - (50.6 ) (50.6 ) Balance at June 30, 2002 1,850.0 1,473.8 1,492.9 216.3 (452.4 ) 2,730.6 See accompanying Notes to Condensed Consolidated Financial Statements. Page 5 of 17 HANSON PLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Pounds Sterling - Millions) 1. Basis of Preparation The accounting policies used in the preparation of these Condensed Consolidated Financial Statements, which are unaudited, are the same as those used in the Consolidated Financial Statements for the year ended December 31, 2001 included in Hanson's Annual Report on Form 20-F/A for the year then ended. The balance sheet at December 31, 2001 and the profit and loss account for the year then ended are derived from those audited financial statements, but do not include all of the information and footnotes required for complete financial statements. The figures at and for the year ended December 31, 2001 do not constitute statutory accounts within the meaning of Section 240 of the Companies Act 1985. Statutory accounts for the year ended December 31, 2001, on which the auditors issued an unqualified audit opinion, have been delivered to the Registrar of Companies for England and Wales. The tax charge for the six months ended June 30, 2002 is based on the estimated annual effective rate. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the six months ended June 30, 2002 are not indicative of the results that may be expected for the year ending December 31, 2002. Page 6 of 17 HANSON PLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Pounds Sterling - Millions) 2. Segment Information Profit Turnover Sixmonths ended June 30, Sixmonths ended June 30, Sixmonths ended June 30, Sixmonths ended June 30, Operating profit and turnover including joint ventures and associates Hanson Building Materials America 121.7 923.5 Hanson Building Materials Europe 62.1 674.8 Hanson Australia 2.1 186.2 Hanson Pacific 7.8 140.9 Trading profit and turnover 193.7 1,925.4 Property and other income 6.5 - - Central expenses ) (8.1 ) - - Discontinued ) (2.0 ) 116.4 Operating exceptional items ) (12.6 ) - - 177.5 2,041.8 By geographical location North America 121.0 923.5 Europe 61.2 674.8 Australia 2.1 186.2 Asia 7.8 140.9 Discontinued ) (2.0 ) 116.4 Operating exceptional items ) (12.6 ) - - 177.5 2,041.8 Six months ended Six months ended June 30, 2002 June 30, 2001 Gross Goodwill Net Gross Goodwill Net Trading profit before goodwill amortisation Hanson Building Materials America 136.5 14.8 121.7 Hanson Building Materials Europe 66.0 3.9 62.1 Hanson Australia 7.2 5.1 2.1 Hanson Pacific 13.0 5.2 7.8 Trading profit 222.7 29.0 193.7 Six months ended June 30, 2002 Six months ended June 30, 2001 Joint Joint Gross ventures& Group Gross ventures& Group turnover associates turnover turnover associates Turnover Group turnover before share of joint ventures and associates Hanson Building Materials America 923.5 48.0 875.5 Hanson Building Materials Europe 674.8 51.9 622.9 Hanson Australia 186.2 67.9 118.3 Hanson Pacific 140.9 19.8 121.1 Discontinued 116.4 3.3 113.1 2,041.8 190.9 1,850.9 Group operating profit before share of joint ventures and associates Hanson Building Materials America 121.7 8.6 113.1 Hanson Building Materials Europe 62.1 7.9 54.2 Hanson Australia 2.1 5.6 (3.5 ) Hanson Pacific 7.8 (0.7 ) 8.5 Central, property and other ) - ) (1.6 ) - (1.6 ) Discontinued ) ) ) (2.0 ) (0.3 ) (1.7 ) Operating exceptional items ) - ) (12.6 ) - (12.6 ) 177.5 21.1 156.4 The operating exceptional in June 2002 related to Hanson Building Materials America. The operating exceptional for June 2001 was made up of £8.4m Hanson Building Materials America, £0.3m Hanson Building Materials Europe, £2.9m Hanson Pacific and £1.0m Hanson Australia. Page 7of 17 HANSON PLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Pounds Sterling - Millions) 2. Segment Information (continued) June 30, December31, 2001 Identifiable assets by business segment Hanson Building Materials America 2,940.5 Hanson Building Materials Europe 1,580.5 Hanson Australia 604.2 Hanson Pacific 435.0 Trading operations 5,560.2 Central, property and other 1,310.3 Discontinued operations - disposals - 82.5 6,953.0 Identifiable assets by geographical region North America 2,940.5 UK 1,390.8 Continental Europe 189.7 Australia 604.2 Asia 435.0 5,560.2 Central 1,310.3 Discontinued operations - disposals - 82.5 6,953.0 Identifiable long-lived assets by business segment Hanson Building Materials America 1,649.5 Hanson Building Materials Europe 1,012.9 Hanson Australia 341.0 Hanson Pacific 96.4 Trading operations 3,099.8 Central, property and other 2.6 Discontinued operations - disposals - 29.5 3,131.9 Identifiable long-lived assets by geographical region North America 1,649.5 UK 946.3 Continental Europe 66.6 Australia 341.0 Asia 96.4 3,099.8 Central 2.6 Discontinued operations - disposals - 29.5 3,131.9 Page 8 of 17 HANSON PLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Pounds Sterling - Millions) 3. Reconciliation of Net Cash Flow Movement to Movement in Net Debt Sixmonths ended June 30, Sixmonths ended June 30, 2001 Net cash inflow after financing 347.1 Decrease (increase) in long term debt (242.9 ) Cash added to (withdrawn from) deposits (48.3 ) (Decrease) in liquid resources ) (12.1 ) (Increase) decrease in short term loans ) 128.4 Change in net debt resulting from cash flows ) 172.2 Other financing movements ) (0.5 ) Exchange movement (60.6 ) Movement in net debt in the period 111.1 Opening net (debt) ) (1,819.2 ) Closing net (debt) ) (1,708.1 ) 4. Analysis of Net (Debt) January1, 2002 Cashflow Other non-cash movement Exchange movement June 30, Cash and investments per balance sheet 1,152.0 9.3 (0.1 ) (25.7 ) Overdrafts (167.2 ) 126.4 - (3.9 ) ) Bank debt due within one year (234.0 ) 40.2 (26.4 ) (12.4 ) ) Bank loans and overdrafts per balance sheet (401.2 ) 166.6 (26.4 ) (16.3 ) ) Debt due within one year Debenture debt (578.7 ) (195.9 ) (436.9 ) 31.0 ) Finance leases (2.5 ) (1.2 ) (0.7 ) - ) Debenture loans per balance sheet (581.2 ) (197.1 ) (437.6 ) 31.0 ) Debt due after one year Debenture and bank debt (1,593.1 ) 3.7 463.0 54.7 ) Finance leases (6.2 ) - 0.7 - ) Long term debt per balance sheet (1,599.3 ) 3.7 463.7 54.7 ) Net (debt) (1,429.7 ) (17.5 ) (0.4 ) 43.7 ) Page 9 of 17 HANSON PLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Pounds Sterling - Millions) 5. Provisions The obligations in respect of the Koppers environmental liabilities are recognised in provisions with a corresponding asset representing the amounts receivable under the insurance arrangements entered into in 1998. Under these arrangements the funding and risk of the environmental liabilities relating to the former Koppers company operations of Beazer PLC have been transferred to and underwritten by subsidiaries of two of the world's largest reinsurance companies, Centre Solutions (a member of the Zurich Group) and Swiss Re. 6. Dividends The Board declared an interim dividend of 4.55p per ordinary share, paid on September 20, 2002 to those shareholders on the register at the close of business on August 23, 2002.
